Citation Nr: 0514984	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-05 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.  The appellant is the veteran's surviving 
spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Huntington, West Virginia, Regional Office (RO) that denied 
appellant's claim for service connection for the cause of the 
veteran's death.

The Board remanded the claim for further development in 
January 2004.  That development was accomplished, and the 
file has been returned to the Board for appellate review.
 

FINDINGS OF FACT

1.  The veteran died in August 1999.  The death certificate 
lists the cause of death as cardiopulmonary collapse due to 
stroke, with contributing factors of cardiac arrest and 
aortic valve replacement.

2.  There is no evidence that any of the medically 
established causes of the veteran's death were incurred in or 
aggravated by military service.  Cardiovascular-renal disease 
was first medically documented nearly 20 years after the 
veteran's service and is not shown to be due to any in-
service occurrence of event.

3.  The veteran had no service-connected disabilities at the 
time of his death.  




CONCLUSION OF LAW

The criteria for service connection of the veteran's death 
have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision under appeal was issued after enactment 
of the VCAA.  The VCAA accordingly applies to the instant 
case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for cause of the veteran's death was 
received in January 2000.  The claim was denied by rating 
decision in February 2000 under the "well grounded claims" 
principle then in effect, and RO sent appellant a pre-VCAA 
duty to assist letter in January 2000 prior to that decision.  
RO subsequently sent appellant a VCAA duty-to-assist letter 
in April 2001 and readjudicated the claim under the VCAA in 
May 2001.   Neither of the two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in January 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained the deceased veteran's treatment records from the VA 
Medical Center (VAMC) and from those civilian medical 
providers identified as having potentially relevant 
documents, particularly the civilian medical center at which 
the deceased veteran died.  

The Board notes that the veteran's service medical records 
were presumably destroyed in a fire at the National Personnel 
Records Center in 1973, which imposes a heightened duty on VA 
to assist a claimant in developing a claim.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  RO diligently 
attempted to obtain evidence from alternative sources and 
there is no indication that any further evidence exists that 
would help the claimant to substantiate her claim.  The Board 
accordingly finds that the duty-to-assist provisions of the 
VCAA have been satisfied.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).
  
II.  Factual Background

The veteran's service medical records were apparently 
destroyed in the 1973 fire in the National Personnel Records 
Center in St. Louis.  Subsequent searches for service medical 
records from alternative sources were unsuccessful.

The veteran applied for nonservice-connected pension in July 
1975.  On his application, the veteran asserted that his 
kidney disease and hypertension began in 1965.  In an August 
1975 VA medical examination, the veteran stated that his 
kidney disease and hypertension dated back to his childhood.  
An electrocardiogram (EKG) administered in the course of that 
VA medical examination was noted as "normal."  The veteran 
was granted nonservice-connected pension benefits in 
September 1975.  

The file contains extensive VA medical records and private 
medical records that date back to the 1970s.  These records 
primarily address kidney disease, hypertension, and diabetes.   
There is no mention in these early medical records of 
diagnosis or treatment for any cardiac condition other than 
hypertension.  Nothing in the records dates the onset to any 
time proximate to service.

The veteran received a VA medical examination in June 1983.  
During that examination the veteran stated that his kidney 
disorder dated from 1952, the year of his induction into 
military service (during a VA urology examination later that 
same month the veteran stated that his kidney disorder dated 
from 1965, more than 10 years after his discharge).  In 
specific regard to cardiac disease, the same VA medical 
examiner diagnosed ischemic heart disease with early 
congestive heart failure, but did not link this heart 
condition to the veteran's military service or to the 
veteran's nonservice-connected disabilities (kidney disease 
and hypertension).  This VA medical examination in June 1983 
is the earliest medical evidence in the file of a diagnosed 
heart condition other than hypertension.

In June 1988 the veteran applied for service connection for 
kidney disorder, high blood pressure, and diabetes; in his 
application, the veteran asserted that these conditions began 
in service (1952 through 1954).  The veteran did not apply 
for service connection for a heart condition other than 
hypertension.  RO denied service connection for these three 
conditions in January 1989.  Of note is that some of the 
private medical records that the veteran submitted in support 
of his claim for service connection of his kidney disorder 
peripherally address the veteran's cardiac condition.  A 
radiological report by Dr. P.F. in October 1983 stated that 
the heart was "normal."  A letter by Dr. C.B.H. dated 
November 1983 records a diagnosis of hypertensive 
arteriosclerotic heart disease, among other conditions, but 
makes no comment in regard to the etiology of that condition.  
Finally, an EKG report read by Dr. J.S. in February 1988 
diagnosed aortic sclerosis with mild to moderate stenosis, 
but did not opine in regard to the etiology of that 
condition.

The veteran appealed the January 1989 denial for service 
connection, and submitted a number of supporting lay 
statements by family members and former employers.  The 
employers' letters simply state that the veteran was 
terminated because of poor health and dizziness on the job.  
The statements of the family members specifically relate to 
the issue of kidney disease rather than heart disease.  Also 
of record is a letter by Dr. J.H.M. that addresses the issue 
of kidney disease, but does not cite any cardiac etiology.

The veteran testified at a hearing by the RO in March 1989 to 
the effect that his kidney disease pre-existed military 
service and was aggravated by military service, and that his 
hypertension became manifest approximately one month after 
discharge.  There was no discussion about cardiac issues 
other than hypertension.  

In January 1990, the Board issued a decision affirming the 
denial of service connection for kidney disorder, 
hypertension, and diabetes mellitus.  The veteran appealed to 
the Court of Veterans Appeals, but the Court dismissed the 
appeal in August 1990. 

In April 1997 the veteran file to reopen his claim for 
service connection for his kidney disorder.  RO obtained a 
report from Charleston Area Medical Center, a civilian 
provider, reflecting services provided to the veteran in 
December 1996 through January 1997.  The discharge summary 
listed seven diagnoses: (1) right upper lung cavity mass 
versus pulmonary abscess with persistent bilateral pneumonia; 
(2) chest discomfort and mild to aortic stenosis; (3) chronic 
renal insufficiency; (4) diabetes mellitus poorly controlled; 
(5) hypertension; (6) glaucoma; (7) asbestosis.  Treatment at 
Charleston Medical Center consisted of a workup for possible 
cardiac catheterization, which was ultimately not performed. 
The medical history notes that a previous heart 
catheterization had been performed in 1989, although records 
of that previous catheterization were not available to the 
attending physician; there is also no mention of such 
previous catheterization in the VA file.  EKG showed a 
calcified aortic valve with "moderate" aortic stenosis.   
There is nothing in the report in direct regard to the 
etiology of the cardiac condition, although risk factors of 
hypertension, previous history of smoking, and family history 
of cardiac conditions were noted.  

In June 1997 the veteran applied for service connection for 
the additional disabilities of hearing loss, vision loss, 
circulation in both legs, lower back problems, and nervous 
condition.
   
In July 1997 the veteran was afforded a VA medical 
examination, during which he stated that his hypertension 
dated from 1965.  The veteran also stated that mild blockage 
of the aortic valve had been detected five years earlier 
(i.e., in approximately 1992).   The veteran cited a general 
history of congestive heart failure, but there was no mention 
of a previous heart catheterization.  The CT scan found 
coronary artery calcification.

RO issued a rating decision in September 1997 denying service 
connection for kidney disease, based on RO's determination 
that no new and material evidence had been received to 
justify reopening a previously adjudicated claim.  The same 
rating decision denied service connection for peripheral 
vascular disease of the lower extremities, bilateral hearing 
loss, and compression fracture of the L-1 vertebra.   
However, the same rating decision continued entitlement to 
non-service-connected pension and added a new entitlement for 
aid and attendance benefits.

In October 1997 the veteran filed a Notice of Disagreement in 
regard to the denial of service connection for kidney 
disease.  The file includes supporting letters from Dr. V.L., 
the veteran's private physician, dated November 1997 and 
April 1998.  Although these letters were intended to be in 
support of the veteran's claim for service connection for 
kidney disease, they also record that Dr. V.L. had treated 
the veteran since 1988 for arteriosclerotic cardiovascular 
disease.  Another letter by Dr. V.L. was dated January 2000, 
after the veteran's death.  This letter was also centered on 
the etiology of the kidney disease, but mentions peripherally 
that the veteran's aortic stenosis was of "unknown onset."  
Dr. V.L. stated that he could advance no opinion in regard to 
whether the aortic stenosis could have pre-existed or been 
aggravated by military service.  

The file includes testimony by the veteran and the appellant 
before the Board in June 1999.  The specific issue addressed 
in that testimony was service connection for kidney disorder, 
and the etiology of the veteran's cardiac condition was not 
addressed.  The veteran testified that he had not manifested 
any symptoms of kidney disease prior to service, but that his 
induction examination showed an indication of preexisting 
kidney disease.  The veteran testified that during service he 
began to manifest physical symptoms of kidney disease and was 
treated with antibiotics, and that he was diagnosed with 
hypertension within approximately three months of his 
discharge.  The veteran's wife (the present appellant) 
testified that she believed the veteran's kidney disease was 
aggravated by military service, based on her personal 
knowledge of the veteran both before and after his service.  
There was no mention in the testimony of any cardiac issue 
other than hypertension. 

The veteran died in August 1999, prior to a final VA decision 
in regard to service connection for kidney disease.

The file contains medical records from Charleston Area 
Medical Center regarding the veteran's final hospitalization 
(July through August 1999).  These records show that the 
veteran had severe atherosclerosis consistent with aortic 
valvular stenosis.  He underwent cardiac catheterization and 
aortic valve replacement consequent to critical aortic 
stenosis, syncope, and congestive heart failure, with 
probable diagnosis of chronic lymphocytic leukemia status 
post recent inferior wall myocardial infarction and coronary 
artery disease.  The veteran began to develop renal failure 
after the aortic valve replacement.  In late July, the 
veteran was placed on hemodialysis and also experienced a 
complete heart block, which resulted in a pacemaker.  By 
August, the veteran was in a persistent vegetative state.  He 
died of multiple organ failure in August 1999.  There is 
nothing in these records to show that the veteran's final 
illness was related in any way to his military service.    

The official death certificate lists cause of death as 
cardiopulmonary collapse of minutes' duration, due to or as a 
consequence of a stroke of weeks' duration, due to or as a 
consequent of cardiac arrest of weeks' duration, due to or as 
a consequence of aortic valve replacement of weeks' duration.  
An autopsy was not performed.

In September 1999 the Board dismissed the pending appeal due 
to the veteran's death, since a claim for service connection 
dies with the claimant.

In January 2000 the veteran's surviving spouse, the present 
appellant, filed a claim for accrued benefits based on the 
unresolved issue of service connection for kidney disorder.  
RO denied service connection for cause of death in February 
2000.   Appellant submitted a Notice of Disagreement in March 
2000, again asserting that her claim was based on the 
deceased veteran's kidney disease.  The Board accordingly 
adjudicated the issue of whether new and material evidence 
had been submitted to reopen a claim of service connection 
for kidney disease, for accrued benefit purposes only.  The 
Board determined in April 2001 that new and material evidence 
had not been received and that the claim for service 
connection could not be reopened, but referred the issue of 
service connection for cause of death back to the RO for 
adjudication.

RO denied service connection for cause of death in May 2001.  
Appellant submitted a Notice of Disagreement in September 
2001, in which she continued to assert that the veteran's 
death was caused to a significant degree by his kidney 
disease, which she continued to believe was a preexisting 
condition aggravated by the veteran's military service.  

III.  Analysis

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Application of the Hickson analysis does not substantiate 
that the veteran's death was directly caused by military 
service.  The veteran clearly had a cardiac condition to a 
disabling degree, so the first Hickson requirement is 
satisfied.  However, there is no medical or lay evidence of 
in-service accident or illness, and no medical evidence of 
nexus, so the second and third Hickson requirements are not 
met in regard to this claim.

Service connection will be presumed for certain chronic 
diseases, including cardiovascular-renal disease, that become 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In this 
case, there is no evidence that any cardiovascular-renal 
disease became manifest to a compensable degree within one 
year of the veteran's separation from service, so service 
connection for the cause of the veteran's death as a chronic 
condition is not warranted. 

The appellant, widow of the veteran, believes that the 
veteran was suffering from glomerulonephritis when he was 
inducted into the service, that the veteran's military 
service aggravated that condition, and that the veteran's 
kidney condition was a contributing cause of his death (see 
Appellant's Statement dated March 2000).  However, the Board 
notes that service connection for kidney disease, including 
glomerulonephritis, has been repeatedly adjudicated and 
denied.  There is no competent evidence currently on file 
which associates the pathology that caused death with any in-
service occurrence or event.  

The Board has no doubt that the appellant sincerely believes 
that the veteran's fatal cardiac condition was due in large 
part to the veteran's kidney disease, and that the kidney 
disease in turn was due in large part to the veteran's 
military service.  However, appellant is a layperson and is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. 
App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no competent medical evidence linking the veteran's 
death to any service-related condition.  The Board 
accordingly finds that service connection for cause of death 
must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  VA may not deny a claim unless the 
preponderance of the evidence is against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that the veteran's service medical record was 
presumably destroyed by fire in 1973; there is a heightened 
obligation to carefully consider the benefit-of-the-doubt 
rule in cases where records were presumably destroyed while 
in custody of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Case law does not lower the legal 
standard for proving a case of service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, while the absence of service medical records is 
regrettable, there is no reason to believe that there is any 
evidence from other sources that would help to substantiate 
appellant's claim.  RO diligently attempted to obtain service 
medical records from other sources, but was unable to do so.  
The veteran's own account of his medical history, as recorded 
on his applications for various VA benefits, was extremely 
inconsistent and does not demonstrate service connection for 
the various diseases that were medically cited as the cause 
of his death.  Competent medical treatment records after 
appellant's separation from service, both VA and private, do 
not show service connection for the diseases that were 
medically cited as the cause of the veteran's death, even 
under the heightened benefit-of-the-doubt rule that applies 
to a case with lost service medical records.  Lay statements, 
even when accorded a higher than usual degree of probity, do 
not assert that any of the conditions listed in the death 
certificate (i.e., the cardiac conditions) were incurred in 
or aggravated by military service.   The Board accordingly 
finds that the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


